The assignments of error are predicated solely upon alleged violations of the Labor Anti-Injunction Act (of June 2, 1937, P. L. 1198) by the court below. It is unnecessary to pass upon any of these questions because Section 16 of the Act provides: "Every permanent injunction issued in a case involving or growing out of a labor dispute shall expire at the end of one hundred eighty (180) days after the date on which the judgment is signed." The injunction decree in the present case was entered by the court below on January 7, 1938. More than 180 days had passed before the hearing in the *Page 80 
case on appeal. Therefore, if the proceeding is governed by the Act, as appellants contend, the only questions raised have become moot by the expiration of the injunction: Winston et al.v. Ladner et al., 264 Pa. 548. And see Glen Alden Coal Co. v.Anthracite Miners et al., 319 Pa. 192; Brecht v. Board ofPublic Education, 330 Pa. 331; Moskowitz's Appeal, 324 Pa. 144;Com. ex rel. v. Mamatey, 257 Pa. 327; Faust v. Cairns, 242 Pa. 15.
Appeal dismissed at appellants' cost.